DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shaft being curved of claim 3, the shaft being length adjustable of claims 9 and 17, the device having a light source of claims 11 and 19, and the distal end of the shaft being angled of claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
[para 18, lines 7-8]- “The device includes a shaft” should read as “The device includes a shaft 24”
[para 20, line 2]- “The device includes a shaft” should read as “The device includes a shaft 24”
Appropriate correction is required.
Claim Objections
Claims 1, 6-7, 11-13, and 18-20 are objected to because of the following informalities:  
Claim 1: “or the like that extending” should read as “or the like that is extending”
Claims 1, 7, 11-12, and 18: all instances of “the device” should read as “the repositioning device”
Claims 6 and 13: “the steps of claim 1 themself” should read as “the steps of claim 1 themselves”
Claim 19: “the distal end” should read as “the distal end of the shaft”
Claim 20: “the angle is adjustable” would read better as “the angle of the distal end of the shaft is adjustable”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claims 4-5 and 11, it recites “the cast or splint” in the respective body of each claim. This is unclear and contradictory to the initial recitation of the limitation wherein in claim 1, it is recited to be “a cast, splint, boot, brace, or the like” which suggests an increased plurality of the types of orthoses which may be worn by the patient. As recited in the dependent claims identified, “the cast or splint” suggests a finite number or types of orthoses. It is also unclear if the dependent claims are further limiting the initially recited limitations of “the cast, splint, boot, brace, or the like” of claim 1 to be just “the cast or splint”. In the disclosure of the instant invention, it is recited that the support or orthosis applied to the limb may be “a cast, brace, bandage, boot, or the like” [05] and is also shown in the Figures that the patient 10 has a cast 14 comprising of a boot applied to the injured leg [18], thus also suggesting a combination of applicable devices to be applied. Based on the broadest reasonable interpretation of the claimed invention, the Examiner is understanding the limitation to read as “the cast, splint, boot, brace, or the like” as was initially established. Thus, the claim will be examined based on the interpretation as discussed.
Claims 16 and 18 recite the limitation "the cast or splint" in the body of the claims.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests that the limitations be amended to read as “a cast or splint”
Claims 2-10 are also rejected as they are dependent off of 112b rejected claim 1 as discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Owens (US 20110166485 A1) in view of Wada (US 20160074198 A), in further view of Bennett (USPN 4790339 A). 
Regarding claim 1, Owens discloses the method of repositioning a limb of a patient (Abstract, [0001]- “This invention relates generally to a device for positioning an appendage, and more particularly to a device that facilitates manual lifting and positioning a leg having limited independent mobility.”, wherein the steps of application of the device are taught throughout the description), the method comprising the steps of: grasping a handle grip of a repositioning device (Figure 3- hand 60 of user is shown to be grasping the handle 20 of the leg-lifting device 10, [0027]- “typical grasping position for a hand 60 is shown in the enlarged portion of FIG. 3.”), the device comprising a shaft (Figures 1 thru 3- arm 30 of leg-lifting device 10), a handle grip on a proximal end of the shaft (Figure 1-  extended toward the foot 64 or leg end desired to be moved. The ring 50 is then guided by movement of the handle 20 to encircle the foot 64”), the limb extending down from a surface (Figure 3- shows foot 64 extends down from the surface of the chair or sofa the user is sitting on); pulling the device upward to raise the limb at least as high as the surface (Figure 3- shows foot 64 lifted via the device 10 as the user’s grasps the handle 20 and is pulling upwards, [0031]- discusses the positioning of the foot using the device); positioning the limb to a desired position ([0031]- “The leg-lifting device 10 is useful to move a leg and to exercise or stretch the leg. For example, the leg-lifting device 10 is useful to stretch one's calf muscles and ligaments and to perform other therapeutic activities.”, [0001]- “a device that facilitates manual lifting and positioning a leg having limited independent mobility”); and disengaging the loop from the limb ([0029]- “The ring 50 is thick and non-collapsing in order to assure it remains open as it extends from the collar 40. This is advantageous at the time of positioning the ring 50 around a foot or leg and at the time of removing the ring 50 from around the appendage.”).
Owens does not disclose wherein specifically a hook is on a distal end of the shaft to secure onto an accessory on the patient’s limb to facilitate movement and positioning as instantly claimed. Wada teaches an analogous method to reposition a portion of a user’s limb ([0004-0006]- discusses that the positioning of the user’s leg and foot must be ideal for treatment during and after surgery) wherein the repositioning device is comprised of a shaft (Figure 7- connecting member 31 is formed of a shaft as shown) and has a hook 
It would have been obvious before the effective filing date of the instant invention to modify the distal end of the shaft of the repositioning device as disclosed by Owens to be a hook to be able to secure to an accessory attached to the limb to be able to further perform the movements as taught by Wada, which are further discussed above. A skilled artisan would also have a reasonable expectation to manufacture the repositioning device to have a hook at a distal end to secure onto the accessory of the patient’s limb because Wada suggests that the use of hooks allows the connecting member to be more removably secured to the anchor portions of the sock-like member, thus further suggesting faster and easier deployment and removal of the device compared to other variations of the connecting member having different forms of securement to the sock-like member on the patient’s limb (Wada- [0047]). A skilled artisan would also have a reasonable expectation 
Owens as modified by Wada does not explicitly teach disengaging the hook to leave the limb in a desired position on the surface. Bennett teaches an analogous method of repositioning a limb of a patient ([Col 1, lines 48-67]- “In view of the above it is an object of the present invention to provide a multi-purpose stick for walking, resting, and manuevering. Another object of the present invention is to provide a multi-purpose stick which allows a person to maneuver his appendages without outside help. Another object of the present invention is to provide a multi-purpose stick which is curved so that it can be wrapped around appendages of the user to maneuver the same.”) comprising a step of disengaging a repositioning device to leave the limb in a desired position on a surface ([Col 2, line 61- Col 3, line 15]- discusses the situation of Figure 4 wherein a user 20 is using the stick 10 to lift their leg from the ground to the surface of the car or vice versa wherein the “stick 10 can then be twisted slightly to disengage it from the leg”, Figures 5 & 6- shows additional situations of moving and positioning a limb onto the bed in order for the person to get themselves into the bed). A person of ordinary skill would recognize that the specific method of disengagement of the device from the user’s limb and onto a surface such as a car floor as taught by Bennett may be similarly performed using the hooked end of the device of Owens as modified by Wada, as the use of the device completing the step of disengagement onto specifically a surface would not hinder the general functionality and method of the device to be able to position a patient’s or user’s leg. Thus, the claimed limitations are met as discussed. Owens as modified by Wada and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the step of disengaging the hook of the repositioning device as taught by Owens as modified by Wada to specifically be a step of disengaging the hook to leave the limb in a desired position on a surface as taught by Bennett. A skilled artisan would have been motivated to utilize the step of disengagement to position the limb on a surface because Bennett suggests that the stick has multiple purposes to allow persons with limited motor skills and strengths to move and position themselves (Bennett [Col 1, lines 34-47 & Col 3, lines 30-38]). A skilled artisan would also have a reasonable expectation to manufacture the repositioning device of Owens as modified by Wada to be able to perform the specific step of disengaging the hook of the device to leave the limb positioned on a surface because Bennett suggests this step is conventional in methods to reposition a limb using a shaft-like repositioning device that are analogous to Owens as modified by Wada.
Thus, the claimed limitations of independent claim 1 is met as discussed above by the combination of Owens, Wada, and Bennett.
Regarding claim 2, Owens as modified by Wada and Bennett teaches the method as in claim 1 as discussed above. Owens as modified by Wada and Bennett further teaches wherein the shaft is linear (Owens Figure 1- arm 30 is shown to be linear, [0025]- generally discusses the arm 30 of the device 10).
Regarding claim 3, Owens as modified by Wada and Bennett teaches the method as in claim 1 as discussed above.
As modified, Owens as modified by Wada and Bennett does not teach wherein the shaft is curved. Bennett specifically teaches wherein the shaft of the repositioning device is curved (Figures 1 & 2- multi-purpose stick 10 has an inherent shaft structure as shown 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shaft of the repositioning device as taught by Owens as modified by Wada to be curved as taught by Bennett. A skilled artisan would have been motivated to utilize a curved shaft because Bennett suggests that a curved stick allows for gripping or engagement around an appendage and allows the user to pick up items if the end is further curved if the stick is not being used as a walking stick (Bennett- [Figures 3 thru 6, [Col 2, lines 53-60]). A skilled artisan would also have a reasonable expectation to manufacture the shaft of the repositioning device as taught by Owens as modified by Wada to be curved because Bennett suggests that a curved shaft is conventional in methods to reposition a limb using a shaft-like repositioning device that are analogous to Owens as modified by Wada.
Regarding claim 4, Owens as modified by Wada and Bennett teaches the method as in claim 1 as discussed above. Owens as modified by Wada and Bennett further teaches wherein the step of securing the hook (see claim 1 discussion above- discusses the specific combination of Owens and Wada which teaches the step of securing the hook of Wada to complete the step of securement as taught by both Owens and Wada) comprises hooking about a strap of the cast or splint (see 112b rejection above for claim interpretation; Owens [0047-0048]- discusses that the hooks 32, 33 of the connecting 
Regarding claim 5, Owens as modified by Wada and Bennett teaches the method as in claim 1 as discussed above. Owens as modified by Wada and Bennett further teaches wherein the method comprises raising the limb above and over a bed surface, lowering the limb onto the bed surface (Bennett Figures 5 & 6- shows a user 20 getting into the bed and using different portions of the stick 10 to lift themselves onto the bed and then lifting each foot on to the bed, [Col 3, lines 16-33]- discusses the movements of Figures 5 and 6 to lift the user onto the bed as well as each limb to be placed onto the bed surface), and releasing the hook from the cast or splint (see 112b rejection for claim interpretation; Bennett [Col 3, lines 16-33]- discusses the movements of Figures 5 & 6 via the use of the stick 10, wherein it is understood that the stick was released from one of the legs before picking up the other leg as shown in Figure 6; see claim 1 discussion above- discusses the combination of the device of Owens to have a disengaging hook from the boot or sleeve which may perform all the steps of repositioning as taught by Wada).
Regarding claim 6, Owens as modified by Wada and Bennett teaches the method as in claim 1 as discussed above. Owens as modified by Wada and Bennett further teaches wherein the patient performs the steps of claim 1 themselves (Owens Figure 3- shows user performing the steps of repositioning themselves via grasping the handle 20 of the leg-lifting device 10 with their hand 60).
Regarding claim 9, Owens as modified by Wada and Bennett teaches the method as in claim 1 as discussed above. Owens as modified by Wada and Bennett further teaches wherein the shaft has a length that is adjustable (Owens [0026]- “the arm 30 has adjustable length. In one example the arm 30 is constructed from multiple telescoping to increase the length of the arm 30. In that example the relative position of an inner tube relative to an outer tube can be fixed by a pin that extends from within the inner tube and through holes in each tube that reach alignment by relative movement of the tubes”), and the method includes the shaft of adjusting the length of the shaft to lengthen or shorten it (Owens [0026]- “The pin can be pressed by a finger inward to release the inner tube for telescopic adjustment relative to the outer tube. The pin preferably has a rounded or beveled button-like end to facilitate the release and to minimize snagging and sticking of the tubes relative to each other during adjustment.”). 
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Owens (US 20110166485 A1) in view of Wada (US 20160074198 A) and Bennett (USPN 4790339 A), in further view of Faktenmark (US 20090170671 A1). 
Regarding claim 7, Owens as modified by Wada and Bennett teaches the method as in claim 1 as discussed above.
Owens as modified by Wada and Bennett does not teach wherein the device includes an adjustable wrist strap at the proximal end. Faktenmark teaches an analogous device and related methods (Abstract- discusses the device as “exercise equipment” which allows for movement and reduces tensions of the leg muscles) wherein the device (Figure 4- exercise equipment 7) includes an adjustable wrist strap (Figure 4- wrist strap 8, [0040]- “The size of the wrist strap 8 can be fixed or more suitably adjustable to the hand of the user.”). Owens as modified by Wada and Bennett and Faktenmark are analogous because the combination and Faktenmark both teach shaft-like devices to move and reposition a limb.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as taught by Owens as modified by Wada and Bennett to include an adjustable wrist strap at the proximal end as taught by .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Owens (US 20110166485 A1) in view of Wada (US 20160074198 A) and Bennett (USPN 4790339 A), in further view of Beddoe (US 20190275369 A1). 
Regarding claim 8, Owens as modified by Wada and Bennett teaches the method as in claim 1 as discussed above. Owens as modified by Wada and Bennett further teaches a handle grip (Owens Figure 1- handle 20).
Owens as modified by Wada and Bennett does not teach wherein the handle grip is specifically a resilient, non-slip material. Beddoe teaches an analogous positioning device and related methods ([0037]- “The device 100 is configured to be placed in engagement with a patient's legs, at about the mid-thigh level, while the patient lays on their back horizontally, or with their upper body slightly elevated.”), Figure 1- physical therapy device 100, Figure 3- shows the device applied and used by a user) wherein a handle grip is a resilient, non-slip material (Figure 1- either of handles 106,112, [0037]- “The handles 106, 112 can be slid over the ends 102, 104, and can be, for example, similar to hand grips used on some bicycle handlebars.”). Owens as modified by Wada and Bennett and Beddoe are analogous because the combination and Beddoe both teach shaft-like devices for a user to position their limb.
.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Owens (US 20110166485 A1) in view of Wada (US 20160074198 A) and Bennett (USPN 4790339 A), in further view of Lee (US 20130141899 A1).
Regarding claim 10, Owens as modified by Wada and Bennett teaches the method as in claim 1 as discussed above. Owens as modified by Wada and Bennett further teaches a shaft (Owens Figure 1- arm 30).
Owens as modified by Wada and Bennett does not teach wherein the shaft includes a decorative outer layer. Lee teaches an analogous device and related methods (Abstract, Figure 1- walking stick with a stick body 10) wherein a shaft (Figure 8- stick body 10 comprising of a hollow external tube 12) includes a decorative outer layer ([0033]- “the surface of the hollow external tube 12 can be configured with translucent graphic designs 121B, and on the surface beyond the translucent graphic designs 121B, a dark-color (for example, black or dark brown) material can be used, so that the illumination of the stick body 10 can meet the demand of the user.”). Owens as modified by Wada and 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the shaft of the device as taught by Owens as modified by Wada and Bennett to include a decorative outer layer as taught by Lee. A skilled artisan would have been motivated to utilize a shaft with a decorative outer layer because Lee suggests that an outer layer that is decorative provides additional support to the body of the shaft and is generally understood to provide a more pleasant appearance to the device (Lee- [0033]). A skilled artisan would also have a reasonable expectation to manufacture the device comprising a shaft as taught by Owens as modified by Wada and Bennett to have a decorative outer layer because Lee suggests that having a decorative outer layer is conventional in shaft-like devices with a handle for a user to move their limb that are analogous to Owens as modified by Wada and Bennett.
Regarding claim 11, Owens as modified by Wada and Bennett teaches the method as in claim 1 as discussed above. 
Owens as modified by Wada and Bennett does not teach wherein the device includes a light source and the method includes activating the light source to illuminate at least a portion of the cast or splint. Lee teaches an analogous device (Figure 1- walking stick comprising of a stick body 10) wherein the device includes a light source (Figures 3 & 4- LED illumination component 20 connected to a battery seat 19 within the stick body 10) and the method includes activating the light source to illuminate ([0027]- “a switch 21 to turn on/off the LED illumination component 20.”, [0029]- “the light beams from the LED illumination component 20 can be reflected by the reflecting device 22 and go out from the translucent parts 121 for an illumination effect of the walking stick”). A person of ordinary skill would recognize that the light source and method to activate the light source of Lee may be similarly applied to the device and method of the device of Owens as 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the device as taught by Owens as modified by Wada and Bennett to include a light source and a method for activating the light source to illuminate as taught by Lee, which may be applied to illuminate a portion of a cast or splint as discussed above. A skilled artisan would have been motivated to utilize a light source which may illuminate a portion of a cast or splint because Lee suggests that having a body which illuminates allows use at night or in areas of poor illumination (Lee- [0008]). A skilled artisan would also have a reasonable expectation to manufacture the device as taught by Owens as modified by Wada and Bennett to have a light source and method of activation to illuminate a cast or splint because Lee suggests that having a light source is conventional in shaft-like devices with a handle for a user to move their limb that are analogous to Owens as modified by Wada and Bennett.
Claims 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Owens (US 20110166485 A1) in view of Wada (US 20160074198 A), in further view of Yamamoto (US 20140041702 A1). 
Regarding claim 12, Owens discloses a method of repositioning a limb of a patient (Abstract, [0001]- “This invention relates generally to a device for positioning an appendage, and more particularly to a device that facilitates manual lifting and positioning a leg having limited independent mobility.”, wherein the steps of application of the device are taught throughout the description), the method comprising the steps of: grasping a handle grip of a repositioning device (Figure 3- hand 60 of user is shown to be grasping 10 is used by grasping the handle 20, with the arm 30 being controlled through the handle 20 and extended toward the foot 64 or leg end desired to be moved. The ring 50 is then guided by movement of the handle 20 to encircle the foot 64, and the foot and leg therewith is then moved under the control of the handle 20.”); positioning the limb into a desired position ([0031]- “The leg-lifting device 10 is useful to move a leg and to exercise or stretch the leg. For example, the leg-lifting device 10 is useful to stretch one's calf muscles and ligaments and to perform other therapeutic activities.”, [0001]- “a device that facilitates manual lifting and positioning a leg having limited independent mobility”); and disengaging the loop from the limb in a desired position ([0029]- “The ring 50 is thick and non-collapsing in order to assure it remains open as it extends from the collar 40. This is advantageous at the time of positioning the ring 50 around a foot or leg and at the time of removing the ring 50 from around the appendage” [0031]- “The leg-lifting device 10 is useful to move a leg and to exercise or stretch the leg. For example, the leg-lifting device 10 is useful to stretch one's calf muscles and ligaments and to perform other therapeutic activities.”, wherein the inherent placement of the limb during indicated therapeutic activities would result in a final positioning of the limb).
Owens does not disclose wherein specifically a hook is on a distal end of the shaft to secure onto an accessory on the patient’s limb to facilitate movement and positioning as instantly claimed. Wada teaches an analogous method to reposition a portion of a user’s limb ([0004-0006]- discusses that the positioning of the user’s leg and foot must be ideal for treatment during and after surgery) wherein the repositioning device is comprised of a shaft (Figure 7- connecting member 31 is formed of a shaft as shown) and has a hook on its distal end (Figure 7- hook 31) to secure onto an analogous accessory on the patient’s limb to facilitate positioning of the user’s leg ([0047]- “as in the case of a connecting member 31 shown in FIG. 7, hooks 32 and 33, which are respectively hooked to the first anchor portion 14 and the second anchor portion 15, may be provided at both ends of the connecting member.”, [0048-0049]- further discusses how the device is deployed using the hooked ends to attach to anchors of the sock-like member to position the ankle and foot of a patient). A person of ordinary skill would have recognized that the loop at the distal end of the shaft of the repositioning device as disclosed by Owens may be modified to be a hook at the distal end of the shaft such that the device may follow the method of explicitly being hooked and secured onto the limb accessory in the manner as instantly claimed and taught by Wada. Doing so would not hinder the method and ability for the repositioning device of Owens to be able to position the patient’s limb as instantly claimed and discussed above. Thus, the claimed limitations are met as discussed. Owens and Wada are analogous because they both teach positioning devices comprised of a rigid shaft to move portions of a limb.
It would have been obvious before the effective filing date of the instant invention to modify the distal end of the shaft of the repositioning device as disclosed by Owens to be a hook to be able to secure to an accessory attached to the limb to be able to further perform the movements as taught by Wada, which are further discussed above. A skilled artisan would also have a reasonable expectation to manufacture the repositioning device to have a hook at a distal end to secure onto the accessory of the patient’s limb because Wada suggests that the use of hooks allows the connecting member to be more removably 
Owens as modified by Wada does not teach wherein there is a film wrap over at least a portion of the shaft. Yamamoto teaches an analogous device (Abstract, Figure 1- cane is shown) wherein there is a film wrap over at least a portion of the shaft (Figure 1- shaft 4, [0021]- “the shaft preferably comprises an indicating layer on the outer side of the outermost high-strength-organic-fiber-reinforced-resin layer. The indicating layer may be a coating film of any color, pattern or the like, but is preferably a reflective tape, a red-colored tape, etc.”). Owens as modified by Wada and Yamamoto are analogous because the combination and Yamamoto both teach shaft-like devices maneuvered by a user to aid in positioning and movement of the limbs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shaft of the repositioning device as taught by Owens as modified by Wada to have a film wrap over at least a portion of the shaft as taught by Yamamoto. A skilled artisan would have been motivated to utilize a film wrap on the shaft because this adds decoration to the shaft and also allows visually impaired persons to be able to easily recognize the location of the device (Yamamoto- [0021]). A skilled artisan would also have a reasonable expectation to manufacture a portion of the shaft of the repositioning device as taught by Owens as modified by Wada to have a film 
Regarding claim 13, Owens as modified by Wada and Yamamoto teaches the method as in claim 12 as discussed above. Owens as modified by Wada and Yamamoto further teaches wherein the patient performs the steps of claim 12 themself (Owens Figure 3- shows user performing the steps of repositioning themselves via grasping the handle 20 of the leg-lifting device 10 with their hand 60).
Regarding claim 17, Owens as modified by Wada and Yamamoto teaches the method as in claim 12 as discussed above. Owens as modified by Wada and Yamamoto further teaches wherein the shaft has a length that is adjustable (Owens [0026]- “the arm 30 has adjustable length. In one example the arm 30 is constructed from multiple telescoping tubes, one of which can be extended from within another to increase the length of the arm 30. In that example the relative position of an inner tube relative to an outer tube can be fixed by a pin that extends from within the inner tube and through holes in each tube that reach alignment by relative movement of the tubes”), and the method includes the step of adjusting the length of the shaft to lengthen or shorten it (Owens [0026]- “The pin can be pressed by a finger inward to release the inner tube for telescopic adjustment relative to the outer tube. The pin preferably has a rounded or beveled button-like end to facilitate the release and to minimize snagging and sticking of the tubes relative to each other during adjustment.”). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Owens (US 20110166485 A1) in view of Wada (US 20160074198 A) and Yamamoto (US 20140041702 A1), in further view of Kloepper (USPN 4854313 A). 
Regarding claim 14, Owens as modified by Wada and Yamamoto teaches the method as in claim 12 as discussed above. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of performing the steps of repositioning as taught by Owens as modified by Wada and Yamamoto to be performed by someone other than the patient as taught by Kloepper. A skilled artisan would have been motivated to utilize the method being performed by someone other than the patient because Kloepper suggests that doing so because the medical assistant or other user is able to stabilize a portion of the limb while repositioning another portion of the limb when the patient is unable to, such as when the patient is laying on an operating table (Kloepper- [Col 3, lines 1-10]). A skilled artisan would also have a reasonable expectation to perform the method of claim 12 using the repositioning device as taught by Owens as modified by Wada and Yamamoto to be performed by someone other than the patient because Kloepper suggests that doing so in conventional in repositioning devices to move a patient’s limb that are analogous to Owens as modified by Wada and Yamamoto.
Claims 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Owens (US 20110166485 A1) in view of Wada (US 20160074198 A) and Yamamoto (US 20140041702 A1), in further view of Bennett (USPN 4790339 A). 
Regarding claim 15, Owens as modified by Wada and Yamamoto teaches the method as in claim 12 as discussed above. Owens as modified by Wada and Yamamoto further teaches wherein the limb is a leg (Owens Figure 3- shows the limb to be a leg of a user) and the step of positioning the limb comprises repositioning the limb from a position in which the leg hangs down from a surface (Owens Figure 3- shows the leg of the user hanging down from the seat which the user is sitting on, [0031]- discusses how the leg or foot of the user is moved using the leg-lifting device 10). 
Owens as modified by Wada and Yamamoto does not teach wherein the step of positioning the limb comprises positioning the leg to rest upon the surface. Bennett teaches an analogous device and method of repositioning a limb of a patient ([Col 1, lines 48-67]- “In view of the above it is an object of the present invention to provide a multi-purpose stick for walking, resting, and maneuvering. Another object of the present invention is to provide a multi-purpose stick which allows a person to maneuver his appendages without outside help. Another object of the present invention is to provide a multi-purpose stick which is curved so that it can be wrapped around appendages of the user to maneuver the same.”) comprising the step of positioning the leg such that the leg rests upon a surface ([Col 2, line 61- Col 3, line 15]- discusses the situation of Figure 4 wherein a user 20 is using the stick 10 to lift their leg from the ground to the surface of the car or vice versa wherein the “stick 10 can then be twisted slightly to disengage it from the leg”, Figures 5 & 6- shows additional situations of moving and positioning a limb onto the bed in order for the person to get themselves into the bed). A person of ordinary skill would recognize that the specific method of positioning the leg such that it rests on a surface such as a car floor or bed as taught by Bennett may be similarly performed using the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of positioning a leg of a patient as taught by Owens as modified by Wada and Yamamoto to further comprise the final step of positioning the leg such that it rests upon a surface as taught by Bennett. A skilled artisan would have been motivated to utilize a step of positioning the limb to rest on a surface because Bennett suggests that the stick has multiple purposes to allow persons with limited motor skills and strengths to move and position themselves (Bennett [Col 1, lines 34-47 & Col 3, lines 30-38]). A skilled artisan would also have a reasonable expectation to manufacture the repositioning device of Owens as modified by Wada and Yamamoto to be able to perform the specific step of to position the limb to rest on a surface because Bennett suggests this step is conventional in methods to reposition a limb using a shaft-like repositioning device that are analogous to Owens as modified by Wada and Yamamoto.
Regarding claim 16, Owens as modified by Wada, Yamamoto and Bennett teaches the method as in claim 15 as discussed above. Owens as modified by Wada, Yamamoto and Bennett further teaches wherein the method comprises raising the limb above and over a bed surface, lowering the limb onto the bed surface (Bennett Figures 5 & 6- shows a user 20 getting into the bed and using different portions of the stick 10 to lift themselves onto the bed and then lifting each foot on to the bed, [Col 3, lines 16-33]- discusses the movements of Figures 5 and 6 to lift the user onto the bed as well as each 
Regarding claim 19 Owens as modified by Wada and Yamamoto teaches the method as in claim 12 as discussed above.
Owens as modified by Wada and Yamamoto does not teach wherein the distal end is angled. Bennett teaches an analogous repositioning device (Figures 1 & 2- multi-purpose stick 10) wherein the distal end of a shaft is angled (Figures 1 & 2- inherent distal end of the shaft-like body of the device 10 is shown to be angled, Claim 2- “The multi-purpose stick of claim 1 wherein said bend is approximately 90 degrees.”). Owens as modified by Wada & Yamamoto and Bennett are analogous because the combination and Bennett both teach devices and related methods to reposition a limb using a shaft-like repositioning device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the distal end of the shaft of the device of Owens as modified by Wada and Yamamoto to be angled as taught by Bennett. A skilled artisan would have been motivated to utilize an angled shaft because Bennett suggests that angled portions of the distal end of the stick allows for engagement around and appendage and allows the user to pick up items when the stick is not being used as a walking cane (Bennett- [Figures 3 thru 6, [Col 2, lines 53-60]). A skilled artisan would also have a reasonable expectation to manufacture the repositioning device comprising a shaft having a distal end as taught by Owens as modified by Wada and Yamamoto to have an angled distal end because Bennett suggests that having an angled distal end is conventional in 
Regarding claim 20, Owens as modified by Wada, Yamamoto, and Bennett teaches the method as in claim 19 as discussed above. Owens as modified by Wada, Yamamoto, and Bennett further teaches wherein the angle is adjustable (Bennett Figures 1 & 2- shows stick 10 having multiple bends at different angles, Claims 5-7: discusses the angled portions of the walking stick 10 having different values of angles, Figures 4 thru 6- shows stick 10 applied and used in various situations wherein the application of the distal angle is adjusted based on how the user holds and maneuvers the stick 10).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Owens (US 20110166485 A1) in view of Wada (US 20160074198 A) and Yamamoto (US 20140041702 A1), in further view of Lee (US 20130141899 A1). 
Regarding claim 18, Owens as modified by Wada and Yamamoto teaches the method as in claim 12 as discussed above. 
Owens as modified by Wada and Yamamoto does not teach wherein the device includes a light source and the method includes activating the light source to illuminate at least a portion of the cast or splint. Lee teaches an analogous device (Figure 1- walking stick comprising of a stick body 10) wherein the device includes a light source (Figures 3 & 4- LED illumination component 20 connected to a battery seat 19 within the stick body 10) and the method includes activating the light source to illuminate ([0027]- “a switch 21 to turn on/off the LED illumination component 20.”, [0029]- “the light beams from the LED illumination component 20 can be reflected by the reflecting device 22 and go out from the translucent parts 121 for an illumination effect of the walking stick”). A person of ordinary skill would recognize that the light source and method to activate the light source of Lee may be similarly applied to the device and method of the device of Owens as modified by Wada and Yamamoto wherein the user dons a cast or splint while the limb is 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the device as taught by Owens as modified by Wada and Yamamoto to include a light source and a method for activating the light source to illuminate as taught by Lee, which may be applied to illuminate a portion of a cast or splint as discussed above. A skilled artisan would have been motivated to utilize a light source which may illuminate a portion of a cast or splint because Lee suggests that having a body which illuminates allows use at night or in areas of poor illumination (Lee- [0008]). A skilled artisan would also have a reasonable expectation to manufacture the device as taught by Owens as modified by Wada and Yamamoto to have a light source and method of activation to illuminate a cast or splint because Lee suggests that having a light source is conventional in shaft-like devices with a handle for a user to move their limb that are analogous to Owens as modified by Wada and Yamamoto
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9314920 B1 (Jutras)- hooked telescoping device with an illuminated hook and switch to light up the hook.
US 4019503 A (Smith)- cradle leg-lifter device which is rigid and is used for movement of an injured limb of a user.
US 20060124162 A1 (Sweeney)- foot lift orthosis which is anchored to a user’s waist via a connected belt.
US 4599996 A (Seith)- foot lift orthosis which aids a user to walk and move from a seated to standing position.
US 8087707 B1 (Hawkins)- device to allow a user to move their foot with a loop at a distal end.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        May 18, 2021

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786